Citation Nr: 0900239	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The appellant's deceased husband did not have recognized 
service in the U.S. Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied entitlement to nonservice-
connected death pension benefits.


FINDINGS OF FACT

The service department has determined that the appellant's 
deceased husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits 
is not established. 38 U.S.C.A. § 101(2), 107(a), 1310, 1521, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1, 3.40, 
3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question before the Board is whether the appellant's 
deceased husband had qualifying service to establish 
eligibility for nonservice-connected death pension benefits.  
The record includes service department verification of the 
appellant's lack of recognized service in the U.S. Armed 
Forces.  Because qualifying service and how it may be 
established are governed by law and regulations and because 
the service department's certification is binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The interpretation of the law is 
dispositive of the appeal, and no additional factual 
development would have any bearing on the ultimate outcome; 
thus, any defect in the duties to notify and assist the 
appellant with the development of her claim is harmless 
error.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant's deceased 
spouse must have been a veteran who had active military, 
naval, or air service. 38 U.S.C.A. § 101(2), (24), 1521; 38 
C.F.R. § 3.1, 3.6.

The U.S. Army Reserve Personnel Center determined in April 
1990 that the appellant's deceased husband had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces

The appellant submitted copies of an April 1973 Affidavit for 
Philippine Army personnel, a September 1945 VA National Life 
Insurance certificate, a July 1946 Philippine Civil Service 
Oath of Office document, and a March 2007 certification from 
the Armed forces of the Philippines all attesting to the 
veteran's service in the Philippine Army.

However, in cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether 
qualifying service is shown under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, the 
service Department's decision on such matters is conclusive 
and binding on the VA.  38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies his or her service.  Soria, 118 F. 3d at 749.  In 
this case, the service department has verified that the 
veteran does not have recognized service in the U.S. 
military, as detailed above.

Basic eligibility for VA nonservice-connected death pension 
benefits is precluded based on the veteran's service.  The 
disposition of this claim is based on the law, and not the 
facts of the case, and entitlement to nonservice-connected 
death pension benefits is not warranted. See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis, supra.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


